DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2021,  03/04/2022 and 03/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-2, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chen et al. (PG Pub 2015/0144984; hereinafter Chen).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


    PNG
    media_image1.png
    330
    590
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1 provided above, Chen teaches a light-emitting device (see claim limitations below), comprising: 
a semiconductor stack 1 comprising a first semiconductor layer 12, a second semiconductor layer 11, and an active layer 10 between the first semiconductor layer and the second semiconductor layer (see Fig. 1); 
one or multiple vias 2 penetrating the active layer and the second semiconductor layer to expose the first semiconductor layer (see Fig. 1);  
a first contact layer 52 covering the one or multiple vias (see Fig. 1);   
a third insulating layer 6 comprising a first group of one or multiple third insulating openings formed on the second semiconductor layer to expose the first contact layer (see Fig. 1);  
a first pad 53 on the semiconductor stack and covering the first group of one or multiple third insulating openings (see Fig. 1); and 
a second pad 3 on the semiconductor stack and separated from the first pad with a distance to define a region between the first pad and the second pad on the semiconductor stack (see Fig. 1), 
wherein the second pad is formed at a position other than positions of the one or multiple vias in a top view of the light-emitting device (see Fig. 1).  
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 1 provided above, Chen teaches a second contact layer 43 on (indirectly) the second semiconductor layer 11, wherein the second contact layer does not overlap the first contact layer 52 in the top view of the light-emitting device (see Fig. 1).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 1 provided above, Chen teaches the first group of one or multiple third insulating openings 6 is offset from the one or multiple vias 2 (see Fig. 1).
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 1 provided above, Chen teaches the first group of one or multiple third insulating openings (opening’s in 6) is formed around the one or multiple vias 2 (see Fig. 1).
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Seo et al. (PG Pub 2014/0353708) teaches a wafer-level light emitting diode package.
	b. Obnoblyudov et al. (US Patent No. 8,497,146) teaches a semiconductor device

Allowable Subject Matter
3.	Claims 10-20 are allowable.
Claims 3-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, a second contact layer on the second semiconductor layer, wherein the first contact layer surrounds the second contact layer in the top view of the light-emitting device.
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 4, a second insulating layer comprising one or multiple second insulating openings to expose the first semiconductor layer, wherein the one or multiple second insulating openings are separated from each other and respectively corresponding to the one or multiple vias.
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, the third insulating layer comprises a second group of one or multiple third insulating openings to expose the second contact layer.
Claim 7 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 7, the first pad comprises a plurality of first protrusions and a plurality of first recesses and/or the second pad comprises a plurality of second protrusions and a plurality of second recesses in the top view of the light-emitting device.  Claim 8 would be allowable, because it depends on allowable claim 7.
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, a substrate comprising a center line; a semiconductor stack comprising a first semiconductor layer, a second semiconductor layer, and an active layer between the first semiconductor layer and the second semiconductor layer; one or multiple vias penetrating the active layer and the second semiconductor layer to expose the first semiconductor layer; a reflective structure covering the second semiconductor layer; a contact layer covering the one or multiple vias and extending to cover the second semiconductor layer; a third insulating layer formed on the second semiconductor layer and comprising a first group of third insulating opening and a second group of third insulating opening, wherein the first group of third insulating opening is close to one side of the center line, and the second group of third insulating opening is close to the other side of the center line; a first pad formed on the semiconductor stack, wherein the first pad is located at the one side of the center line and electrically connected to the first semiconductor layer through the first group of third insulating opening; and a second pad formed on the semiconductor stack, wherein the second pad is located at the other side of the center line and electrically connected to the second semiconductor layer through the second group of third insulating opening, and the first pad and the second pad are separated from each other with a distance.  Claims 11-20 would be allowable, because they depend on allowable claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895